Case 2:20-bk-15381-SK   Doc 29-1 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                              Exhibit A Page 1 of 6




                               EXHIBIT A
Case 2:20-bk-15381-SK   Doc 29-1 Filed 08/28/20 Entered 08/28/20 12:06:11   Desc
                              Exhibit A Page 2 of 6




                               EXHIBIT A
        Case
        Case 2:20-bk-15381-SK
             2:20-bk-15381-SK Claim
                              Doc 29-1
                                    7 Filed
                                          Filed
                                              08/11/20
                                                08/28/20 Desc
                                                          Entered
                                                              Main08/28/20
                                                                   Document12:06:11
                                                                                Page 1
                                                                                     Desc
                                                                                       of 6
                                     Exhibit A Page 3 of 6
Fill in this information to identify the case

Debtor 1 Anahit Harutyunyan

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: CENTRAL District of CALIFORNIA
                                                                                     (State)
Case number 20-15381


Official Form 410
Proof of Claim                                                                                                                            04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.


 Part 1:      Identify the Claim


1.   Who is the current          Fifth Third Bank, National Association
     creditor?                   Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2.   Has this claim been
     acquired from                  No
     someone else?                  Yes. From whom?

3.   Where should notices        Where should notices to the creditor be sent?                  Where should payments to the creditor be sent?
     and payments to the
     creditor be sent?           Fifth Third                                                    Fifth Third
                                 Name                                                           Name
     Federal Rule of
     Bankruptcy Procedure        5001 Kingsley Drive 1MOBBW                                     P.O. Box 637640
     (FRBP) 2002(g)              Number        Street                                           Number       Street

                                 Cincinnati Ohio 45227                                          Cincinnati Ohio 45263-7640
                                 City                State                     ZIP Code         City                State                    ZIP Code

                                 Contact phone 800-375-1745                                     Contact phone 800-375-1745

                                 Contact Email: bankruptcydepartment@53.com                     Contact Email: bankruptcydepartment@53.com



                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                 __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __



4.   Does this claim amend           No
     one already filed?              Yes. Claim number on court claims (if known)                                     Filed on
                                                                                                                                 MM / DD     / YYYY


5.   Do you know if anyone          No
     else has filed a proof         Yes. Who made the earlier filing?
     of claim for this claim?




Official Form 410                                          Proof of Claim                                                        page 1
20-012879_JHH
        Case
        Case 2:20-bk-15381-SK
             2:20-bk-15381-SK Claim
                              Doc 29-1
                                    7 Filed
                                          Filed
                                              08/11/20
                                                08/28/20 Desc
                                                          Entered
                                                              Main08/28/20
                                                                   Document12:06:11
                                                                                Page 2
                                                                                     Desc
                                                                                       of 6
                                     Exhibit A Page 4 of 6

 Part 2:      Give information About the Claim as of the Date the Case Was Filed


6.   Do you have any              No
     number you use to            Yes. Last 4 digits of the debtor's account or any number you use to identity the debtor: 1033
     identity the debtor?



7.   How much is the           $647,465.05                                  Does this amount include interest or other charges?
     claim?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                    charges required by Bankruptcy Rule 3001(c)(2)(A)
8.   What is the basis of      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
     the claim?
                               Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                               Limit disclosing information that is entitled to privacy, such as health care information.

                               Note and Mortgage


9.   Is all or part of the        No
     claim secured?               Yes. The claim is secured by a lien on property.
                                       Nature of property:
                                           Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                        Attachment (Official Form 410-A) with this Proof of Claim.
                                                       10366 Ormond St, Sunland, CA 91040
                                           Motor vehicle
                                           Other. Describe:

                                       Basis for perfection: Recorded Mortgage on Real Property

                                       Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                       example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                       been filed or recorded.)

                                       Value of property:                            $

                                       Amount of the claim that is secured:          $647,465.05

                                       Amount of the claim that is unsecured: $                                       (The sum of the secured and
                                       unsecured amounts should match the amount in line 7.)

                                       Amount necessary to cure any default as of the date of the petition: $69,690.42
                                       Annual Interest Rate (when case was filed) 5.875%
                                         Fixed
                                         Variable


10. Is this claim based on        No
    a lease?                      Yes. Amount necessary to cure any default as of the date of the petition.            $



11. Is this claim subject to      No
     a right of setoff?           Yes. Identify the property:




Official Form 410                                        Proof of Claim                                                        page 2
20-012879_JHH
        Case
        Case 2:20-bk-15381-SK
             2:20-bk-15381-SK Claim
                              Doc 29-1
                                    7 Filed
                                          Filed
                                              08/11/20
                                                08/28/20 Desc
                                                          Entered
                                                              Main08/28/20
                                                                   Document12:06:11
                                                                                Page 3
                                                                                     Desc
                                                                                       of 6
                                     Exhibit A Page 5 of 6

12. Is all or part of the            No
    claim entitled to
                                     Yes. Check all that apply: Amount entitled to priority                                  Amount entitled to priority
    priority under 11
    U.C.C. § 507(a)
                                     Domestic support obligations (including alimony and child support) under 11             $
     A claim may be partly        U.S.C. § 507(a)(1)(A) or (a)(1)(B).
     priority and partly
     nonpriority. For example,       Up to $3,025* of deposits toward purchase, lease, or rental of property or              $
     In some categories, the      services for personal, family, or household use. 11 U.S.C. § 507(a)(7).
     law limits the amount
     entitled to priority            Wages, salaries, or commissions (up to $13,650*) earned within 180 days before          $
                                  the bankruptcy petition is filed or the debtor’s business ends, whichever is earlier. 11
                                  U.S.C. § 507(a)(4).

                                     Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                   $

                                     Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                       $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                       $
                                  * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of
                                  adjustment.




 Part 3:      Sign Below


The person completing this        Check the appropriate box:
proof of claim must sign
and date it.                          I am the creditor.
FRBP 9011(b)                          I am the creditor’s attorney or authorized agent.
If you file this claim                I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts          I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules
specifying what a signature is.   I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
                                  the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be         I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fined up to $500,000,             correct.
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.                                           08/11/2020
18 U.S.C. §§ 152, 157, and        Executed on date ____________________
3571.                                              MM / DD / YYYY
                                    /s/ Sarah E. Barngrover
                                  Signature
                                  Print the name of the person who is completing and signing this claim:
                                  Name
                                            Sarah E. Barngrover
                                          First name              Middle name             Last name
                                  Title              Authorized Agent for Creditor
                                  Company         Manley Deas Kochalski LLC
                                               Identify the corporate servicer as the company if the authorized agent is a servicer.
                                  Address        P.O. Box 165028
                                              Number         Street
                                                     Columbus, OH 43216-5028
                                              City                       State                ZIP Code
                                  Contact phone 614-220-5611                         Email amps@manleydeas.com




Official Form 410                                             Proof of Claim                                                      page 3
20-012879_JHH
                    Case
                    Case 2:20-bk-15381-SK
                         2:20-bk-15381-SK Claim
                                          Doc 29-1
                                                7 Filed
                                                      Filed
                                                          08/11/20
                                                            08/28/20 Desc
                                                                      Entered
                                                                          Main08/28/20
                                                                               Document12:06:11
                                                                                            Page 4
                                                                                                 Desc
                                                                                                   of 6
Mortgage Proof of Claim Attachment               Exhibit A Page 6 of 6                                                                                                                                                     (12/15)
If you file a claim secured by a security interest in the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate instructions.

Part 1: Mortgage and Case Information                      Part 2: Total Debt Calculation                                 Part 3: Arrearage as of Date of the Petition                          Part 4: Monthly Mortgage Payment
Case number:               20-15381                        Principal balance:             $590,314.86                     Principal & interest due:       $52,595.10                         Principal & interest:      $3,506.34
                           Anahit
Debtor 1:                  Harutyunyan                     Interest due:                          $44,354.49              Prepetition fees due:                   $3,217.92                  Monthly escrow:                    $899.62
                                                                                                                          Escrow deficiency for funds                                        Private mortgage
Debtor 2:                                                  Fees, costs due:                       $3,217.92               advanced:                               $9,577.78                  insurance:                         $0.00
                                                           Escrow deficiency for funds                                                                                                       Total monthly payment:
Last 4 digits to identify:        1033                     advanced:                              $9,577.78               Projected escrow shortage:              $4,299.62                  Effective: 07/01/2020              $4,405.96
Creditor:                         ***                      Less total funds on hand:              $0.00                   Less funds on hand:                     $0.00
Servicer:                         Fifth Third Bank         Total debt:                            $647,465.05             Total prepetition arrearage:            $69,690.42
Fixed accrual/daily
Simple interest/other             Fixed accrual            *** Fifth Third Bank, National Association

Part 5: Loan Payment History from First Date of Default
                         Account Activity                                                                     How Funds Were Applied/Amounts Incurred                         Balance After Amount Received or Incurred
A.           B.          C.          D.            E.                        F.          G.                   H.        I.          J.            K.              L.          M.             N.           O.               P.               Q.
             Contractual                                                                 Prin., int. &                                            Amount to                                  Accrued                                        Unapplied
             Payment     Funds       Amount                                  Contractual Esc past due         Amount to Amount to Amount to       fees or         Unapplied   Principal      interest     Escrow           Fees/Charges     funds
Date         Amount      Received    Incurred      Description               Due Date    balance              Principal Interest    Escrow        charges         Funds       Balance        balance      balance          balance          balance
                                                   Starting Balances                                                                                                          $ 592,750.00                 $ 2,418.56       $          -     $        -
 12/1/2018   $ 4,110.98                            Payment due                    12/1/2018   $    4,110.98                                                                   $ 592,750.00                 $ 2,418.56       $          -     $        -
12/17/2018                             $    175.31 Late fee                       12/1/2018   $    4,110.98                                          $   175.31               $ 592,750.00                 $ 2,418.56       $      175.31    $        -
12/31/2018                $    4.11                                               12/1/2018   $    4,110.98                          $      4.11                              $ 592,750.00                 $ 2,422.67       $      175.31    $        -
  1/1/2019   $ 4,110.98                             Payment due                   12/1/2018   $    8,221.96                                                                   $ 592,750.00                 $ 2,422.67       $      175.31    $        -
 1/17/2019                             $    175.31 Late fee                       12/1/2018   $    8,221.96                                          $   175.31               $ 592,750.00                 $ 2,422.67       $      350.62    $        -
 1/21/2019                             $      12.00 Property inspection           12/1/2018   $    8,221.96                                          $    12.00               $ 592,750.00                 $ 2,422.67       $      362.62    $        -
 1/25/2019                $ 4,110.98                Payment applied                1/1/2019   $    4,110.98   $ 604.33 $ 2,902.01    $    604.64                              $ 592,145.67                 $ 3,027.31       $      362.62    $        -
 1/28/2019                                          Reversal                       1/1/2019   $    4,110.98                          $ (3,027.31)                             $ 592,145.67                 $         -      $      362.62    $        -
 1/28/2019                $ 3,027.31                Payment applied                1/1/2019   $    4,110.98                          $ 3,027.31                               $ 592,145.67                 $ 3,027.31       $      362.62    $        -
 1/31/2019                $ 4,110.98                Payment applied                2/1/2019   $          -    $ 607.29 $ 2,899.05    $    604.64                              $ 591,538.38                 $ 3,631.95       $      362.62    $        -
  2/1/2019   $ 4,110.98                             Payment due                    2/1/2019   $    4,110.98                                                                   $ 591,538.38                 $ 3,631.95       $      362.62    $        -
  3/1/2019   $ 4,110.98                             Payment due                    2/1/2019   $    8,221.96                                                                   $ 591,538.38                 $ 3,631.95       $      362.62    $        -
 3/18/2019                             $   3,645.56 Escrow disbursement            2/1/2019   $    8,221.96                          $ (3,645.56)                             $ 591,538.38                 $     (13.61)    $      362.62    $        -
 3/25/2019                             $      15.00 Property inspection            2/1/2019   $    8,221.96                                          $    15.00               $ 591,538.38                 $     (13.61)    $      377.62    $        -
  4/1/2019   $ 4,110.98                             Payment due                    2/1/2019   $   12,332.94                                                                   $ 591,538.38                 $     (13.61)    $      377.62    $        -
 4/22/2019                             $      15.00 Property inspection            2/1/2019   $   12,332.94                                          $    15.00               $ 591,538.38                 $     (13.61)    $      392.62    $        -
 4/26/2019                $ 4,110.98                Payment applied                3/1/2019   $    8,221.96   $ 610.27 $ 2,896.07    $    604.64                              $ 590,928.11                 $    591.03      $      392.62    $        -
  5/1/2019   $ 4,110.98                             Payment due                    3/1/2019   $   12,332.94                                                                   $ 590,928.11                 $    591.03      $      392.62    $        -
  5/1/2019                                          Reversal                       2/1/2019   $   16,443.92   $ (610.27) $ (2,896.07) $   (604.64)                            $ 591,538.38                 $     (13.61)    $      392.62    $        -
  5/2/2019                $ 4,110.98                Payment applied                3/1/2019   $   12,332.94   $ 613.25 $ 2,893.09 $        604.64                             $ 590,925.13                 $    591.03      $      392.62    $        -
  5/2/2019                $ 4,110.98                Payment applied                4/1/2019   $    8,221.96   $ 610.27 $ 2,896.07 $        604.64                             $ 590,314.86                 $ 1,195.67       $      392.62    $        -
 5/30/2019                             $      15.00 Property inspection            4/1/2019   $    8,221.96                                          $    15.00               $ 590,314.86                 $ 1,195.67       $      407.62    $        -
 5/31/2019                             $      95.00 BPO                            4/1/2019   $    8,221.96                                          $    95.00               $ 590,314.86                 $ 1,195.67       $      502.62    $        -
  6/1/2019   $ 4,110.98                             Payment due                    4/1/2019   $   12,332.94                                                                   $ 590,314.86                 $ 1,195.67       $      502.62    $        -
 6/18/2019                             $      15.00 Property inspection            4/1/2019   $   12,332.94                                          $    15.00               $ 590,314.86                 $ 1,195.67       $      517.62    $        -
 6/24/2019                $   500.00                Unapplied credit               4/1/2019   $   12,332.94                                                        $  500.00 $ 590,314.86                  $ 1,195.67       $      517.62    $    500.00
  7/1/2019   $ 4,110.98                             Payment due                    4/1/2019   $   16,443.92                                                                   $ 590,314.86                 $ 1,195.67       $      517.62    $    500.00
  7/2/2019                                          Unapplied credit               4/1/2019   $   16,443.92                                                        $ (500.00) $ 590,314.86                 $ 1,195.67       $      517.62    $        -
 7/19/2019                             $      15.00 Property inspection            4/1/2019   $   16,443.92                                          $    15.00               $ 590,314.86                 $ 1,195.67       $      532.62    $        -
  8/1/2019   $ 4,110.98                             Payment due                    4/1/2019   $   20,554.90                                                                   $ 590,314.86                 $ 1,195.67       $      532.62    $        -
 8/19/2019                             $      15.00 Property inspection            4/1/2019   $   20,554.90                                          $    15.00               $ 590,314.86                 $ 1,195.67       $      547.62    $        -
  9/1/2019   $ 4,110.98                             Payment due                    4/1/2019   $   24,665.88                                                                   $ 590,314.86                 $ 1,195.67       $      547.62    $        -
 9/12/2019                             $   3,400.00 Escrow disbursement            4/1/2019   $   24,665.88                          $ (3,400.00)                             $ 590,314.86                 $ (2,204.33)     $      547.62    $        -
 9/19/2019                             $      15.00 Property inspection            4/1/2019   $   24,665.88                                          $    15.00               $ 590,314.86                 $ (2,204.33)     $      562.62    $        -
                    Case 2:20-bk-15381-SK Claim 7 Filed 08/11/20                                                        Desc Main Document              Page 5 of 6
Mortgage Proof of Claim Attachment: Additional Page                                                                                                                                    (12/15)
Case number 20-15381

Debtor 1 Anahit Harutyunyan

 10/1/2019   $ 4,110.98                            Payment due           4/1/2019   $    28,776.86                                              $   590,314.86        $   (2,204.33)   $     562.62   $   -
10/21/2019                            $      15.00 Property inspection   4/1/2019   $    28,776.86                                 $    15.00   $   590,314.86        $   (2,204.33)   $     577.62   $   -
 11/1/2019   $ 4,110.98                            Payment due           4/1/2019   $    32,887.84                                              $   590,314.86        $   (2,204.33)   $     577.62   $   -
 11/6/2019                            $    510.00 Attorney fees          4/1/2019   $    32,887.84                                 $   510.00   $   590,314.86        $   (2,204.33)   $   1,087.62   $   -
11/11/2019                            $   3,697.75 Escrow disbursement   4/1/2019   $    32,887.84                  $ (3,697.75)                $   590,314.86        $   (5,902.08)   $   1,087.62   $   -
 12/1/2019   $ 4,110.98                            Payment due           4/1/2019   $    36,998.82                                              $   590,314.86        $   (5,902.08)   $   1,087.62   $   -
12/31/2019                $   22.04                Escrow receipt        4/1/2019   $    36,998.82                  $     22.04                 $   590,314.86        $   (5,880.04)   $   1,087.62   $   -
  1/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    41,109.80                                              $   590,314.86        $   (5,880.04)   $   1,087.62   $   -
  1/8/2020                            $      20.00 Recording cost        4/1/2019   $    41,109.80                                 $    20.00   $   590,314.86        $   (5,880.04)   $   1,107.62   $   -
  1/8/2020                            $      75.00 Recording cost        4/1/2019   $    41,109.80                                 $    75.00   $   590,314.86        $   (5,880.04)   $   1,182.62   $   -
 1/28/2020                            $      75.00 Recording cost        4/1/2019   $    41,109.80                                 $    75.00   $   590,314.86        $   (5,880.04)   $   1,257.62   $   -
 1/28/2020                            $      36.00 Recording cost        4/1/2019   $    41,109.80                                 $    36.00   $   590,314.86        $   (5,880.04)   $   1,293.62   $   -
  2/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    45,220.78                                              $   590,314.86        $   (5,880.04)   $   1,293.62   $   -
 2/20/2020                            $    595.00 Attorney fees          4/1/2019   $    45,220.78                                 $   595.00   $   590,314.86        $   (5,880.04)   $   1,888.62   $   -
 2/20/2020                            $    215.00 Title search           4/1/2019   $    45,220.78                                 $   215.00   $   590,314.86        $   (5,880.04)   $   2,103.62   $   -
  3/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    49,331.76                                              $   590,314.86        $   (5,880.04)   $   2,103.62   $   -
 3/23/2020                            $   3,697.74 Escrow disbursement   4/1/2019   $    49,331.76                  $ (3,697.74)                $   590,314.86        $   (9,577.78)   $   2,103.62   $   -
  4/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    53,442.74                                              $   590,314.86        $   (9,577.78)   $   2,103.62   $   -
 4/10/2020                            $      35.10 Statutory letter      4/1/2019   $    53,442.74                                 $    35.10   $   590,314.86        $   (9,577.78)   $   2,138.72   $   -
 4/10/2020                            $       4.20 Statutory letter      4/1/2019   $    53,442.74                                 $     4.20   $   590,314.86        $   (9,577.78)   $   2,142.92   $   -
 4/10/2020                            $    215.00 Attorney fees          4/1/2019   $    53,442.74                                 $   215.00   $   590,314.86        $   (9,577.78)   $   2,357.92   $   -
 4/10/2020                            $    322.50 Attorney fees          4/1/2019   $    53,442.74                                 $   322.50   $   590,314.86        $   (9,577.78)   $   2,680.42   $   -
 4/10/2020                            $    129.00 Attorney fees          4/1/2019   $    53,442.74                                 $   129.00   $   590,314.86        $   (9,577.78)   $   2,809.42   $   -
 4/10/2020                            $      86.00 Attorney fees         4/1/2019   $    53,442.74                                 $    86.00   $   590,314.86        $   (9,577.78)   $   2,895.42   $   -
 4/10/2020                            $      43.00 Attorney fees         4/1/2019   $    53,442.74                                 $    43.00   $   590,314.86        $   (9,577.78)   $   2,938.42   $   -
 4/10/2020                            $      64.50 Attorney fees         4/1/2019   $    53,442.74                                 $    64.50   $   590,314.86        $   (9,577.78)   $   3,002.92   $   -
 4/10/2020                            $    107.50 Attorney fees          4/1/2019   $    53,442.74                                 $   107.50   $   590,314.86        $   (9,577.78)   $   3,110.42   $   -
 4/10/2020                            $    107.50 Attorney fees          4/1/2019   $    53,442.74                                 $   107.50   $   590,314.86        $   (9,577.78)   $   3,217.92   $   -
  5/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    57,553.72                                              $   590,314.86        $   (9,577.78)   $   3,217.92   $   -
  6/1/2020   $ 4,110.98                            Payment due           4/1/2019   $    61,664.70                                              $   590,314.86        $   (9,577.78)   $   3,217.92   $   -
 6/15/2020                                         Bankruptcy filed      4/1/2019   $    61,664.70                                              $   590,314.86        $   (9,577.78)   $   3,217.92   $   -




Official Form 410A                                                                      Mortgage Proof of Claim Attachment
20-012879_JHH
Case 2:20-bk-15381-SK        Claim 7     Filed 08/11/20     Desc Main Document           Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Proof of Claim was served electronically on

 the date of filing through the court's ECF System on all ECF participants registered in this case at

 the email address registered with the court:

    Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

    Kathy Anderson Dockery, EFiling@LATrustee.com

    Vahe Khojayan, Attorney for Anahit Harutyunyan, vahe@kglawapc.com

 and on the below listed parties by regular U.S. mail, postage prepaid:

    Anahit Harutyunyan, 10366 Ormond Ave, Sunland, CA 91040

    Anahit Harutyunyan, 10366 Ormond St, Sunland, CA 91040

                                                        /s/ Sarah E. Barngrover




 20-012879_JHH
